This is a petition and motion to rectify alleged errors in the opinion in the cases of Everett E. Willey by Henry E. Willey, pro ami v. The Maine Central Railroad Company and Henry E. Willey v. The Maine Central Railroad Company argued before the Law Court at the December Term, 1940, and appearing in 137 Me., 223 and 18 A., 2d, 316.
A.careful examination of the original cases discloses no error of law or fact in the opinion rendered which requires correction. Petition dismissed. Motion denied.
Murchie, J., did not participate in this opinion.